Exhibit 10.1

EMPLOYMENT AGREEMENT

STEPHEN E. CARLEY

EMPLOYMENT AGREEMENT (the “Agreement”) dated as of September 27 by and between
El Pollo Loco, Inc. (the Company) and Stephen E. Carley (the “Executive”).

WHEREAS, the Company has entered into a Stock Purchase Agreement dated as of
September 27, 2005 (the “Purchase Agreement”), among Chicken Acquisition Corp.;
EPL Holdings, Inc.; EPL Intermediate, Inc.; the Company; the equity holders of
EPL Holdings, Inc.; and American Securities Capital Partners, L.P.

WHEREAS, is a stockholder and executive of the Company and, Executive’s
restrictive covenants, as reflected in this Agreement, are an essential
inducement to the Company to enter into the transactions described in the
Purchase Agreement.

WHEREAS, Executive will receive valuable consideration as part of the
transactions contemplated by the Purchase Agreement, and has agreed to the
restrictive covenants set forth herein in order to protect the transfer of
goodwill as contemplated by the Purchase Agreement.

WHEREAS, the Company considers it essential to its best interests and the best
interests of its stockholders to foster the continued employment of Executive by
the Company following the consummation of the transaction contemplated by the
Purchase Agreement and to enter into an agreement embodying the terms of such
employment; and

WHEREAS, Executive is willing to accept and continue Executive’s employment on
the terms hereinafter set forth in this Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:

1. Term of Employment; Executive Representation.

a. Employment Term. Subject to the provisions of Section 8 of this Agreement,
Executive shall be employed by the Company for a period commencing on the
consummation of the transaction contemplated by the Purchase Agreement (the
“Effective Date”) and ending on the third anniversary of the Effective Date (the
“Employment Term”) on the terms and subject to the conditions set forth in the
Agreement. Notwithstanding the preceding sentence, commencing with January 1,
2007 and on each January 1 thereafter (each an “Extension Date”), the Employment
Term shall be automatically extended for an additional one-year period, unless
the Company or Executive provides the other party hereto 60 days’ prior written
notice before the next Extension Date that the Employment Term shall not be so
extended. For the avoidance of doubt, the term “Employment Term” shall include
any extension that becomes applicable pursuant to the preceding sentence. If the
Purchase Agreement is terminated for any reason or if the transaction
contemplated by the Purchase Agreement is not otherwise consummated, this
Agreement shall be void in its entirety and each be of no force and effect.

 

1



--------------------------------------------------------------------------------

b. Executive Representation. Executive hereby represents to the Company that the
execution and delivery of this Agreement by Executive and the Company and the
performance by Executive of the Executive’s duties hereunder shall not
constitute a breach of, or otherwise contravene, the terms of any employment
agreement or other agreement or policy to which Executive is a party or
otherwise bound.

2. Position.

a. During the Employment Term, Executive shall serve as the Company’s President
and Chief Executive Officer and shall principally perform Executive’s duties to
the Company and its affiliates from the Company’s offices in the Orange County,
California metropolitan area, subject to normal and customary travel
requirements in the conduct of the Company’s business. In such position,
Executive shall have such duties and authority as shall be determined from time
to time by the Board of Directors of the Company (the “Board”) and the Executive
shall report directly to Board.

b. During the Employment Term, Executive will devote Executive’s full business
time and best efforts to the performance of Executive’s duties hereunder and
will not engage in any other business, profession or occupation (including in an
advisory capacity, consulting capacity, or otherwise) for compensation or
otherwise which would conflict with the rendition of such services either
directly or indirectly, without the prior written consent of the Board; provided
that Executive shall be permitted to participate in such charitable and
community-related services as Executive may choose; provided further that such
services do not materially interfere with his duties hereunder.

3. Compensation.

a. During the Employment Term, the Company shall pay Executive a base salary
(the “Base Salary”) at the annual rate of $372,336 (less applicable withholding
taxes), payable in regular installments in accordance with the Company’s usual
payment practices. Executive shall be entitled to such increases in Executive’s
Base Salary, if any, as may be determined from time to time in the sole
discretion of the Board.

b. With respect to each full calendar year during the Employment Term, Executive
shall be eligible to earn an annual bonus award (an “Annual Bonus”) calculated,
in accordance with Exhibit A attached hereto, with a targeted bonus equal to
one-hundred percent (100%) of Executive’s then current Base Salary (the “Target
Bonus”).

4. Equity.

a. Additional Option Grant. On the Effective Date, Executive will receive a
stock option award to purchase a number of shares of stock of Chicken
Acquisition Corp. as set forth on Exhibit B attached hereto on terms and
conditions substantially as set forth on Exhibit B, the Puts/Calls as set forth
on Exhibit C, and such additional terms and conditions provided for in a stock
option agreement (the “Option Agreement”).

b. Initial Equity Investment. Subject to the execution of the Option Agreement
and Stockholders Agreement (as defined in Section 7(e) of this Agreement), each
to be negotiated in

 

2



--------------------------------------------------------------------------------

good faith by the Executive and Chicken Acquisition Corp., Executive shall
invest a minimum of $1.8 million in Chicken Acquisition Corp. through a
combination of Rollover Shares and Rollover Options (each as defined in the
Purchase Agreement) the terms and conditions of which are substantially set
forth on Exhibit C.

5. Employee Benefits. During the Employment Term, Executive shall be provided,
in accordance with the terms of the Company’s employee benefit plans as in
effect from time to time, health insurance, retirement benefits and fringe
benefits (collectively “Employee Benefits”) on the same basis as those benefits
are generally made available to other senior executives of the Company.
Executive shall be provided with annual vacation of four weeks per each 12-month
period on a basis consistent with Company policy. During the Employment Term,
the Company shall lease a Lexus RX or an equivalent vehicle to be used by the
Executive during the Employment Term and shall pay for the Executive’s routine
operating expenses, including maintenance and fuel, incurred in the use of such
vehicle.

6. Business Expenses. During the Employment Term, reasonable, documented
business expenses incurred by Executive in the performance of Executive’s duties
hereunder shall be reimbursed by the Company in accordance with Company
policies.

7. Termination. The Employment Term and Executive’s employment hereunder may be
terminated by either party at any time and for any reason; provided that
Executive will be required to give the Company at least 30 days advance written
notice of any resignation of Executive’s employment. Notwithstanding any other
provision of this Agreement, the provisions of this Section 7 shall exclusively
govern Executive’s rights upon termination of employment with the Company and
its affiliates.

a. By the Company For Cause or By Executive’s Resignation without Good Reason.

(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Company for Cause (as defined below) or by Executive’s resignation
without Good Reason (as defined below).

(ii) For purposes of this Agreement, “Cause” shall mean action by the Executive
that constitutes misconduct, dishonesty, the failure to comply with specific
directions of the Board of Directors that are consistent with the terms hereof
(after having been given a reasonably detailed written notice of, and a period
of 20 days to cure, such misconduct or failure), a deliberate and premeditated
act against the Company or its Affiliates, the commission of a felony, substance
abuse or alcohol abuse which renders the Executive unfit to perform his duties,
or any breach of the covenants set forth in Section 8 of this Agreement. Any
voluntary termination of employment by the Executive in anticipation of an
involuntary termination of the Executive’s employment for Cause shall be deemed
to be a termination for Cause.

(iii) If Executive’s employment is terminated by the Company for Cause, or if
Executive resigns without Good Reason, Executive shall be entitled to receive:

(A) the Base Salary through the date of termination;

 

3



--------------------------------------------------------------------------------

(B) any Annual Bonus earned but unpaid as of the date of termination for any
previously completed calendar year;

(C) reimbursement for any unreimbursed business expenses properly incurred by
Executive in accordance with Company policy prior to the date of Executive’s
termination; and

(D) such Employee Benefits, if any, as to which Executive may be entitled under
the employee benefit plans of the Company (the amounts described in clauses
(A) through (D) hereof being referred to as the “Accrued Rights”).

Following such termination of Executive’s employment by the Company for Cause or
resignation by Executive without Good Reason, except as set forth in this
Section 7(a), Executive shall have no further rights to any compensation or any
other benefits under this Agreement.

b. Disability or Death.

(i) The Employment Term and Executive’s employment hereunder shall terminate
upon Executive’s death and if Executive becomes physically or mentally
incapacitated and is therefore unable for a period of six (6) consecutive months
or for an aggregate of nine (9) months in any twenty-four (24) consecutive month
period to perform Executive’s duties (such incapacity is hereinafter referred to
as “Disability”). Any question as to the existence of the Disability of
Executive as to which Executive and the Company cannot agree shall be determined
in writing by a qualified independent physician mutually acceptable to Executive
and the Company. If Executive and the Company cannot agree as to a qualified
independent physician, each shall appoint such a physician and those two
physicians shall select a third who shall make such determination in writing.
The determination of Disability made in writing to the Company and Executive
shall be final and conclusive for all purposes of the Agreement.

(ii) Upon termination of Executive’s employment hereunder for either Disability
or death, Executive or Executive’s estate (as the case may be) shall be entitled
to receive:

(A) the Accrued Rights; and

(B) a pro rata portion of any Annual Bonus that the Executive would have been
entitled to receive pursuant to Section 4 hereof in such year based upon the
percentage of the calendar year that shall have elapsed through the date of
Executive’s termination of employment, payable when such Annual Bonus would have
otherwise been payable had the Executive’s employment not terminated,

Following Executives termination of employment due to death or Disability,
except as set forth in this Section 7(b), Executive or Executive’s estate (as
the case may be) shall have no further rights to any compensation or any other
benefits under this Agreement.

 

4



--------------------------------------------------------------------------------

c. By the Company Without Cause or by Executive’s Resignation with Good Reason.

(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Company without Cause or by Executive with Good Reason.

(ii) For purposes of this Agreement, “Good Reason” shall mean:

(A) Executive’s relocation by the Company outside Orange County, California;

(B) A reduction of Executive’s title of President and Chief Executive Officer;

(C) Removal of Executive from the Company’s Board of Directors or the failure of
Executive to be reelected to the Board of Directors at any time during the
Employment Term; or

(D) the failure of the Company to provide or cause to be provided to Executive
any of the employee benefits described in Section 5 hereof; provided that none
of the events described in clauses (A) or (B) of this Section 7(c)(ii) shall
constitute Good Reason unless Executive shall have notified the Company in
writing describing the events which constitute Good Reason and then only if the
Company shall have failed to cure such event within thirty days after the
Company’s receipt of such written notice.

(E) the election of the Company to not renew the Employment Term pursuant to
Section 1(a) of this Agreement; provided, however, that the Executive shall not
have Good Reason to terminate his employment pursuant to this provision until
the expiration of the Employment Term in effect at the time that the Company
provides the Executive with notice that it does not intend to renew the
Employment Term.

(iii) If Executive’s employment is terminated by the Company without Cause
(other than by reason of death or Disability), or by Executive with Good Reason,
Executive shall be entitled to receive:

(A) the Accrued Rights;

(B) a pro rata portion of any Annual Bonus that the Executive would have been
entitled to receive pursuant to Section 3(b) hereof in such year based upon the
percentage of the calendar year that shall have elapsed through the date of
Executive’s termination of employment, payable when such Annual Bonus would have
otherwise been payable had the Executive’s employment not terminated; and

(C) a lump sum payment equal to two (2) times the sum of (a) Base Salary on the
date of termination and (b) the average of the Annual Bonus earned in the two
completed fiscal years prior to the date of termination; provided that aggregate
amount described in this clause (C) shall be reduced by the amount of any other
cash severance or termination benefits payable to Executive under any other
plans, programs or arrangements of the Company or its affiliates.

 

5



--------------------------------------------------------------------------------

Following Executive’s termination of employment by the Company without Cause
(other than by reason of Executive’s death or Disability) or by Executive’s
resignation with Good Reason, except as set forth in this Section 7(c),
Executive shall have no further rights to any compensation or any other benefits
under this Agreement.

d. Notice of Termination. Any purported termination of employment by the Company
or by Executive (other than due to Executive’s death) shall be communicated by
written Notice of Termination to the other party hereto in accordance with
Section 11(g) hereof. For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of employment under
the provision so indicated.

e. Definition of Good Reason in Stockholders’ Agreement. Solely for the purpose
of enforcing the rights under the Stockholders’ Agreement, entered into pursuant
to the terms of the Purchase Agreement (the “Stockholders Agreement”,), by or
against Stephen Carley, as a Minority Stockholder (as defined in the
Stockholders Agreement), but not any other Minority Stockholder, the definition
of Good Reason contained herein shall apply as the definition of “good reason”
in the Stockholders’ Agreement (in place of the definition set forth therein).

8. Non-Competition. Executive acknowledges and recognizes the highly competitive
nature of the businesses of the Company and its affiliates and accordingly
agrees as follows:

(1) Executive agrees that during the term of employment and until the second
anniversary of the date of termination of Executive’s employment with the
Company or any subsidiary of the Company, as the case may be (the
“Non-Competition Period”), the Executive will not directly or indirectly,
(i) engage in any business that operates chicken or Mexican limited service
restaurants that compete directly with the business of El Pollo Loco, Inc. or
its Affiliates in any market in which El Pollo Loco, Inc. or its Affiliates
operate restaurants or have targeted operating restaurants at the time of
termination of Executive’s employment (a “Competitive Business”), (ii) enter the
employ of, or render any services (including in an advisory capacity, consulting
capacity, or otherwise) to, any person engaged in a Competitive Business,
(iii) acquire a financial interest in, or otherwise become actively involved
with, any person engaged in a Competitive Business, directly or indirectly, as
an individual, partner, shareholder, officer, director, principal, agent,
trustee or consultant, or (iv) interfere with business relationships (whether
formed before or after the date of this Agreement) between the Company or any of
its Affiliates and customers, suppliers, partners, members or investors of the
Company or its Affiliates. Notwithstanding the foregoing, Executive may,
directly or indirectly own, solely as an investment, securities of any person
engaged in Competitive Business which are publicly traded on a national or
regional stock exchange or on the over-the-counter market if Executive (i) is
not a controlling person of, or a member of a group which controls, such person
and (ii) does not, directly or indirectly, own 5% or more of any class of
securities of such person.

(2) Executive further agrees that during the Non-Competition Period, Executive
will not, directly or indirectly, (i) solicit or encourage any employee of the
Company or its

 

6



--------------------------------------------------------------------------------

Affiliates to leave the employment of the Company or its Affiliates, (ii) so
solicit or encourage any employee who was employed by the Company or its
Affiliates as of the date of Executive’s termination of employment with the
Company or who left the employment of the Company or its Affiliates within one
year prior to or after the termination of Executive’s employment with the
Company, or (iii) solicit or encourage to cease to work with the Company or its
Affiliates any consultant then under contract with the Company or its
Affiliates.

(3) It is expressly understood and agreed that although Executive and the
Company consider the restrictions contained in this Section 8 to be reasonable,
if a final judicial determination is made by a court of competent jurisdiction
that the time or territory or any other restriction contained in this Agreement
is an unenforceable restriction against Executive, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

9. Confidentiality. Executive will not at any time (whether during or after
Executive’s employment with the Company) disclose or use for Executive’s own
benefit or purposes or the benefit or purposes of any other person, firm,
partnership, joint venture, association, corporation or other business
organization, entity or enterprise other than the Company and any of its
subsidiaries or affiliates, any trade secrets, information, data, or other
confidential information relating to customers, development programs, costs,
marketing, trading, investment, sales activities, promotion, credit and
financial data, manufacturing processes, financing methods, plans, or the
business and affairs of the Company generally, or of any subsidiary or affiliate
of the Company, provided that the foregoing shall not apply to information which
is not unique to the Company or which is generally known to the industry or the
public other than as a result of Executive’s breach of this covenant; provided
further that the foregoing shall not apply when Executive is required to
divulge, disclose or make accessible such information by a court of competent
jurisdiction or an individual duly appointed thereby, by any administrative body
or legislative body (including a committee thereof) having supervisory authority
over the business of the Company, or by any administrative body or legislative
body (including a committee thereof) with jurisdiction to order Executive to
divulge, disclose or make accessible such information. Executive agrees that
upon termination of Executive’s employment with the Company for any reason, he
will return to the Company immediately all memoranda, books, papers, plans,
information, letters and other data, and all copies thereof or therefrom, in any
way relating to the business of the Company and its affiliates, except that he
may retain personal notes, notebooks and diaries that do not contain
confidential information of the type described in the preceding sentence.
Executive further agrees that he will not retain or use for Executive’s account
at any time any trade names, trademark or other proprietary business designation
used or owned in connection with the business of the Company or its affiliates.

10. Specific Performance. Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Section 8 or Section 9 would

 

7



--------------------------------------------------------------------------------

be inadequate and, in recognition of this fact, Executive agrees that, in the
event of such a breach or threatened breach, in addition to any remedies at law,
the Company, without posting any bond, shall be entitled to cease making any
payments or providing any benefit otherwise required by this Agreement and
obtain equitable relief in the form of specific performance, temporary
restraining order, temporary or permanent injunction or any other equitable
remedy which may then be available.

11. Miscellaneous.

a. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without regard to conflicts
of laws principles thereof.

b. Entire Agreement/Amendments. This Agreement contains the entire understanding
of the parties with respect to the employment of Executive by the Company. This
Agreement supersedes any other agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof which have been
made by either party, including without limitation, the employment agreement
entered into between the Company and the Executive dated as of April 10, 2001.
There are no restrictions, agreements, promises, warranties, covenants or
undertakings between the parties with respect to the subject matter herein other
than those expressly set forth herein. This Agreement may not be altered,
modified, or amended except by written instrument signed by the parties hereto.

c. No Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

d. Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

e. Assignment. This Agreement shall not be assignable by Executive. This
Agreement may be assigned by the Company to a company which is a successor in
interest to substantially all of the business operations of the Company. Such
assignment shall become effective when the Company notifies the Executive of
such assignment or at such later date as may be specified in such notice. Upon
such assignment, the rights and obligations of the Company hereunder shall
become the rights and obligations of such successor company, provided that any
assignee expressly assumes the obligations, rights and privileges of this
Agreement.

f. Successors Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributes, devises and legatees.

g. Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below Agreement, or to such other

 

8



--------------------------------------------------------------------------------

address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
receipt.

If to the Company:

El Pollo Loco, Inc.

3333 Michelson Drive

Suite 550

Irvine, CA 92612

Attn: President

With a copy to:

Trimaran Capital Partners.

622 Third Avenue, 35th Floor

New York, NY 10017

Attn: Steven Flyer

If to Executive: To the most recent address of Executive set forth in the
personnel records of the Company.

h. Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

i. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

/s/ Stephen E. Carley

STEPHEN E. CARLEY

 

CHICKEN ACQUISITION CORP., on behalf of its subsidiary at the Closing, EL POLLO
LOCO, INC. By:   /s/ Steven A. Flyer   Name:   Title:

 

9



--------------------------------------------------------------------------------

Confirmed at the Closing:

EL POLLO LOCO, INC.

By:        Name:   Title:

 

10



--------------------------------------------------------------------------------

Exhibit A

Annual Bonus Calculation

(i) Bonuses for any calendar year will be established by reference to budgeted
“EBITDA” for such calendar year (“Budgeted EBITDA”), with EBITDA defined as the
income of the Company before, without duplication, interest expense,
amortization of deferred financing fees and acquisition-related bank/financing
fees, income taxes, depreciation and amortization expense, before gains (or
losses) on the sale of Company operated restaurants or other significant assets,
after all bonuses including the Annual Bonus) and profit sharing expenses of the
Company of any kind and after eliminating the gain on the sale of the Company’s
distribution business. Budgeted EBITDA will be established by the Company’s
Board of Directors (following annual plan reviews with the Company’s management)
within the first three months of each calendar year during the Employment Term.

The bonus for any calendar year will in no event exceed 150% of the Target Bonus
for such calendar year and will be calculated on the basis of the extent of
attainment of Budgeted EBITDA for such calendar year as follows:

 

EBITDA as Percentage of Budgeted

EBITDA

  

Percent of Target Bonus To Be Paid

EBITDA

Less than 90%

   0%

90%

   25%

100%

   100%

125% or more

   150%

For purposes of calculating bonuses in the event that EBITDA exceeds 90% of
budgeted EBITDA but is less than 125% of Budgeted EBITDA, payout amounts shall
be calculated in accordance with the following interpolative principles:

 

! Between 90% of Budgeted EBITDA and 100% of Budgeted EBITDA, the payout will be
based on a linear sliding scale between 25% and 100% of the Target Bonus (e.g.,
at 95% of Budgeted EBITDA, the payout will equal 62.5% of the Target Bonus, and,
at 98% of Budgeted EBITDA, the payout will equal 85% of the Target Bonus); and

 

! Between 100% of Budgeted EBITDA and 125% of Budgeted EBITDA, the payout will
be based on a liner sliding scale between 100% and 150% of the Target Bonus
(e.g., at 110% of Budgeted EBITDA, the payout will equal 120% of the Target
Bonus, and, at 120% of Budgeted EBITDA, the payout will equal 140% of the Target
Bonus).

 

11



--------------------------------------------------------------------------------

Exhibit B

Material Terms of Stock Option Award

 

Number of Shares:    An option to purchase a number of shares which, together in
the aggregate with options to purchase shares granted to other members of senior
management, shall equal 10% of the shares of Chicken Acquisition Corp. on a
fully diluted basis. The class or classes of shares to be pari passu with the
equity purchased by Trimaran. Exercise Price:    100% of fair market value of
the shares underlying the options as of the Effective Date. Vesting Schedule:   
Options shall vest ratably over a period of five years from the Effective Date
upon the achievement of specified EBITDA targets and cumulative EBITDA targets.
Notwithstanding the above, 100% of the options shall become vested on the
seventh anniversary of the Effective Date provided that the Executive is
employed by the Company on such date. Options shall vest in full upon a change
in control of Chicken Acquisition Corp. Vesting Following and IPO:    If an
initial public offering of the common stock of Chicken Acquisition Corp. occurs
within two years following the Effective Date, then, as of the consummation of
the initial public offering, the option grant shall vest as to 50% of the then
unvested shares subject to the option. The remaining unvested shares subject to
the option shall be terminated upon consummation of the initial public offering.
Following the initial public offering, Executive shall receive restricted stock
in the public company with an economic value equal to fair market value of the
shares underlying the cancelled options minus the aggregate exercise price of
such options.    If an initial public offering of the common stock of Chicken
Acquisition Corp. occurs more than two years following the Effective Date, then
the option grant shall vest in full as of the consummation of the initial public
offering. Puts/Calls:    The put and call rights on Exhibit C shall apply
equally to the vested option shares. Dividends:    Upon the payment of a
dividend with respect to any class of investor stock of Chicken Acquisition
Corp., Executive shall receive the economic equivalent of such dividend as if
all options for such class had been exercised for shares of such class of stock
of Chicken Acquisition Corp. prior to the payment of the dividend.

 

12



--------------------------------------------------------------------------------

Exhibit C

Summary of Terms of Rollover and Equity Arrangements

 

Transaction Structure    Transaction structured as a stock purchase of EPL
Holdings, Inc. (“Holdings”) by Chicken Acquisition Corp. (“Buyer”) or a
subsidiary thereof. Rollover   

Management to rollover options and/or Holdings stock held into corresponding
options and stock, respectively, of Buyer.

 

Rollover equity to be pari passu with common equity and preferred equity (if
any) of Buyer to be held by Trimaran funds and based on same buy in price as
Trimaran funds.

Options    Rollover options to be vested at closing and have substantially the
same terms as existing Holdings options (other than adjustments in (i) number
and class of shares into which options are exercisable and (ii) exercise price,
to give effect to the rollover ratio and preserve the intrinsic value of the
option). Restrictions on Transfer    Management shares and options not
transferable for 5 years from the date of the transaction, other than permitted
transfers for estate planning purposes to family members and family trusts.
Thereafter, transfers to third parties permitted subject to right of first
refusal in favor of Buyer and Trimaran funds. Upon an IPO any transfers will be
governed by a newly agreed Stockholder Agreement. Tags/Drags    Customary
tag-along rights in favor of management stockholders in the event of material
transfers by Trimaran funds (other than to affiliates and other permitted
transferees). Management stockholders subject to customary drag along rights in
favor of Trimaran funds. Puts/Calls   

Put right in favor of executive in the event that executive is terminated
without cause or resigns for good reason (in each case as defined in the
employment agreement). Put right at fair market value as determined in good
faith by the Board.

 

Call right in favor of Buyer (or Trimaran funds, if Buyer does not exercise) in
the event of any termination of employment of executive for any reason. Call
right at lower of (i) cost (i.e.,

 

13



--------------------------------------------------------------------------------

  

per share price in the transaction) or (ii) fair market value as determined in
good faith by the Board in the event that executive is terminated for cause or
the executive terminates employment without good reason. Call at FMV as
determined in good faith by the Board in the event of any other termination of
employment.

 

Put/Call may be satisfied by three year subordinated note at the revolver rate
plus 1% and otherwise on customary terms. Payable so long as interest is current
on senior debt.

 

Put obligation subject to Buyer using commercially reasonable efforts to
purchase the shares in light of the financial condition, prospects and
indebtedness restrictions of Buyer as determined in the reasonable discretion of
the Board.

Registration Rights    Customary piggyback rights for management. Trimaran funds
to have demand and piggyback registration rights. Trimaran funds to have
priority in the event of underwriter cutbacks. Other    Other customary terms
for a transaction of this type.

 

14